Citation Nr: 9919824	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  98-10 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1968 to 
February 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for diabetes mellitus.


FINDINGS OF FACT

1.  Competent evidence of a diagnosis of diabetes mellitus in 
service or within one year following service is not of 
record.

2.  Competent evidence of a nexus between diabetes mellitus 
and service or within one year following is not of record.


CONCLUSION OF LAW

The claim for service connection for diabetes mellitus is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that he developed symptoms of diabetes 
mellitus in late 1970 and early 1971.  He states that while 
he was being treated for his lower back at the Winston-Salem 
VA outpatient clinic, it was noted in his treatment records 
that he was suffering from the symptoms of diabetes.  He 
states that within a short period of time thereafter, he was 
started on a regimen of insulin shots to control his 
diabetes.
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
diabetes mellitus may be granted if manifest to a compensable 
degree within one year of separation from service.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease," such as diabetes mellitus, service 
connection is warranted when the disease is manifested to a 
compensable degree within one year following service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(a) (1998).
Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that diabetes mellitus arose 
under combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) is not warranted.

Service medical records reveal that at entrance, clinical 
evaluation of the endocrine system was normal.  A urinalysis 
taken at that time was negative for sugar.  In a report of 
medical history completed by the appellant at that time, he 
stated "no" to ever having or having now sugar in urine and 
recent gain or loss of weight.  At separation, clinical 
evaluation of the endocrine system was normal.  A urinalysis 
taken at that time was negative for sugar.  In a report of 
medical history completed by the appellant at that time, he 
stated "no" to ever having or having now sugar in urine and 
recent gain or loss of weight.

In June 1970, the appellant underwent a VA examination.  
Examination of the endocrine system was normal.  A urinalysis 
taken at that time was negative for sugar.  A diagnosis of 
diabetes mellitus was not entered into the VA examination 
report.  The appellant underwent a VA examination in July 
1975.  A urinalysis taken at that time was positive for sugar 
(5 percent).  In the urinalysis laboratory report, it was 
noted that the appellant was a known diabetic.  A diagnosis 
of diabetes mellitus was not entered into the VA examination 
report.

In an October 1997 statement, Mr. R.[redacted] stated that he had 
known the appellant since 1965 and that the appellant had 
been diagnosed with diabetes "right after" he was 
discharged from service.  He stated that it was in April 
1970.  In a November 1997 statement, the appellant's father 
stated that the appellant was diagnosed with diabetes in 
early April 1970. 

In a private medical record from Dr. J. Domingo, M.D., dated 
March 6, 1998, he stated that the appellant had had diabetes 
for more than five years and noted the appellant's insulin 
intake.  Dr. Domingo's medical records establish that the 
appellant has a diagnosis of diabetes mellitus.

The Board finds that the appellant's claim for service 
connection for diabetes mellitus is not well grounded.  The 
appellant has failed to show incurrence or aggravation of 
diabetes mellitus either in service or within one year 
following service.  See Caluza, supra.  The service medical 
records are silent as to a diagnosis of diabetes mellitus.  
The Board is aware that the appellant has stated that he was 
diagnosed with diabetes mellitus during the one-year 
presumption period following his discharge from service.  In 
June 1970, a urinalysis taken in connection with a VA 
examination was negative for sugar.  A diagnosis of diabetes 
mellitus was not entered into the June 1970 examination 
report.  The first possible showing of diabetes mellitus is 
July 1975, which is the notation in the urinalysis report 
that the appellant was a known diabetic.  His urinalysis at 
that time was positive for sugar.  However, a diagnosis of 
diabetes mellitus was not entered.  Regardless, July 1975 is 
five years following the appellant's service, and thus would 
not fall within the one-year presumption period.

Additionally, although the appellant has brought forth 
evidence of a current diagnosis of diabetes mellitus, he has 
failed to submit the necessary nexus evidence between the 
current diagnosis and service.  See Caluza, supra.  There is 
no competent medical evidence associated with the file that 
provides a nexus between the diagnosis of diabetes mellitus 
and service or within one year following service.  The only 
nexus evidence are the appellant's contention that he was 
diagnosed with diabetes mellitus within one year from service 
and his father's and Mr. R.[redacted]'s statements that the 
appellant was diagnosed with diabetes in April 1970.  
However, it has not been shown that they possess the 
requisite knowledge of medical principles that would permit 
them to render an opinion regarding matters involving medical 
causation or diagnosis.  See Espiritu, 4 Vet. App. at 494; 
see also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en 
banc) ("[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded 
claim requirement of section 5107(a)").  Thus, the appellant 
has failed to submit competent medical evidence of a nexus 
between a diagnosis of diabetes mellitus to a disease or 
injury in service or to the one-year period following the 
appellant's service, and the claim is not well grounded.

The Board must note that at the time the appellant submitted 
his claim for service connection for diabetes mellitus, he 
stated that he had been treated at the VA Medical Centers in 
Winston-Salem, North Carolina, and Asheville, North Carolina.  
The RO attempted to obtain the VA records from both 
facilities.  Both facilities responded that there were no 
records as to the appellant.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in June 1998 and the efforts it 
undertook to obtain medical records to support the 
appellant's claim.  In this respect, the Board is satisfied 
that the obligation imposed by section 5103(a) has been 
satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application which references other known and 
existing evidence that pertains to the claim under 
consideration); Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(VA's duty is just what it states, a duty to assist, not a 
duty to prove a claim).


ORDER

Service connection for diabetes mellitus is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

